Citation Nr: 0412835	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, including heart and respiratory disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to July 
1941 and from March 1943 to April 1943.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2002 rating decision by the Buffalo, New York 
Department of Veterans Affairs (VA) Regional Office (RO). 

(Parenthetically, the Board notes that in 1943 and 1969, 
claims of service connection for rheumatic fever were 
ultimately disallowed by the RO because of the veteran's 
failure to cooperate and report for a physical examination.  
The veteran was notified of the disallowances in January 
1943, October 1943 and April 1969 letters.  Under 38 C.F.R. 
§ 3.158 (2003), where the veteran fails without adequate 
reason to respond to an order to report for a VA examination 
within one year after the date of the request, the claim will 
be considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Therefore, because the veteran failed to report 
for 1942, 1943 and 1969 VA examinations, the his previous 
claims should be construed as abandoned claims.  
Consequently, the veteran's 2001 claim of service connection 
for rheumatic fever is a new claim.  See 38 C.F.R. § 3.158.)


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that in April 2002, 
the RO attempted to comply with the notification requirements 
of the VCAA.  However, the notification is defective because 
the RO did not inform the veteran of which portion of the 
evidence is to be provided by the veteran and which part VA 
will attempt to obtain on his behalf, nor has it specifically 
informed the veteran that he should submit any pertinent 
evidence in his possession. 

Moreover, although the veteran underwent a VA examination for 
purposes of this appeal in July 2002, and although the VA 
examiner indicated that he had reviewed the veteran's claims 
files, the historical information noted in the examination 
report is inadequate.  (For example, the examiner noted that 
the veteran was only in service for a matter of days in 1940 
before he was discharged with a diagnosis of possible 
rheumatic fever; thereafter, he was drafted into service in 
1942.  In fact, service personnel records confirm that the 
veteran had two periods of active service: from September 
1940 to July 1941 and from March 1943 to April 1943.)  The 
Board notes that the development of facts includes a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the status of a 
disability is a medical determination that must be made from 
the records, without resort to independent medical judgment 
by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board concludes that additional development of the record 
is required prior to appellate disposition.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  

3.  The RO should then undertake any 
other indicated development, including 
ordering the examination below.

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of any current 
residuals of rheumatic fever, including 
any heart and respiratory disabilities.  
The complete contents of the veteran's 
claims files, including service medical 
records and a copy of this remand, must 
be provided to the examining physician 
for review in connection with the VA 
examination of the veteran.  

Based upon the examination results and 
upon a review of the historical material 
in the claims files, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that rheumatic 
fever was present during either period of 
the veteran's military service.  If so, 
the examiner should state whether the 
disorder clearly and unmistakable existed 
prior to service and clearly and 
unmistakably underwent no permanent 
increase in severity during or as a 
result of service.  

With respect to any current rheumatic 
fever that the examiner believes was not 
present during service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.

The supporting rationale for all opinions 
expressed must also be provided.

5.  Thereafter, the RO should adjudicate 
the veteran's claim for service 
connection on de novo basis, without 
regard to any prior decisions on this 
claim.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case that accurately reflects the 
reasons for the decision and contains a 
recitation of the applicable laws and 
regulations should be provided to the 
veteran and his representative.  They 
should be afforded the requisite 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




